
      
        DEPARTMENT OF THE INTERIOR
        Fish and Wildlife Service
        50 CFR Part 17
        [FWS-R2-ES-2008-0130; MO 9221050083]
        Endangered and Threatened Wildlife and Plants; Partial 90-Day Finding on a Petition To List 475 Species in the Southwestern United States as Threatened or Endangered With Critical Habitat
        
          AGENCY:
          Fish and Wildlife Service, Interior.
        
        
          ACTION:
          Notice of 90-day petition finding.
        
        
          SUMMARY:

          We, the U.S. Fish and Wildlife Service (Service), announce a 90-day finding on 270 species from a petition to list 475 species in the southwestern United States as threatened or endangered under the Endangered Species Act of 1973, as amended (Act). We find that for these 270 species the petition does not present substantial scientific or commercial information indicating that listing these species may be warranted. Therefore, for these 270 species, we will not initiate a further status review in response to this petition. We ask the public to submit to us any new information that becomes available concerning the status of these 270 species or threats to them or their habitat at any time. This information will help us monitor and encourage the conservation of these species. An additional 5 species of the 475 included in the petition do not fall within the scope of the petition or are not a listable entity and, therefore, were not considered in this finding (see Petition).
        
        
          DATES:
          The finding announced in this document was made on January 6, 2009. You may submit new information concerning this species for our consideration at any time.
        
        
          ADDRESSES:
          This finding is available on the Internet at http://www.regulations.gov. Supporting information we used in preparing this finding is available for public inspection, by appointment, during normal business hours, at the U.S. Fish and Wildlife Service, Southwest Regional Ecological Services Office, 500 Gold Ave., SW., Albuquerque, NM 87102. Please submit any new information, materials, comments, or questions concerning these species or this finding to the above address.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Nancy Gloman, Assistant Regional Director, Southwest Regional Ecological Services Office (see ADDRESSES); telephone 505/248-6920; facsimile 505/248-6788. If you use a telecommunications device for the deaf (TDD), please call the Federal Information Relay Service (FIRS) at 800-877-8339.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Background
        Section 4(b)(3)(A) of the Act (16 U.S.C. 1531 et seq.) requires that we make a finding on whether a petition to list, delist, or reclassify a species presents substantial scientific or commercial information to indicate that a petitioned action may be warranted. We are to base this finding on information provided in the petition. To the maximum extent practicable, we are to make the finding within 90 days of our receipt of the petition, and publish our notice of this finding promptly in the Federal Register.
        Our standard for “substantial information,” as defined in the Code of Federal Regulations at 50 CFR 424.14(b), with regards to a 90-day petition finding is “that amount of information that would lead a reasonable person to believe that the measure proposed in the petition may be warranted.” If we find that substantial information was presented, we are required to promptly commence a status review of the species.
        In making this finding, we based our decision on information provided by the petitioner that we determined to be reliable after reviewing sources referenced in the petition and otherwise available in our files. We evaluated that information in accordance with 50 CFR 424.14(b). Our process for making this 90-day finding under section 4(b)(3)(A) of the Act is limited to a determination of whether the information in the petition meets the “substantial information” threshold.
        Petition

        On June 25, 2007, we received a formal petition dated June 18, 2007, from Forest Guardians (now WildEarth Guardians) requesting that the Service: (1) Consider all full species in our Southwest Region ranked as G1 or G1G2 by the organization NatureServe, except those that are currently listed, proposed for listing, or candidates for listing; and (2) list each species as either endangered or threatened with critical habitat. The petition incorporates all analyses, references, and documentation provided by NatureServe in its online database at http://www.natureserve.org/ into the petition. The petition clearly identified itself as a petition and included the identification information, as required in 50 CFR 424.14(a). We sent a letter to the petitioners dated July 11, 2007, acknowledging receipt of the petition and stating that the petition was under review by staff in our Southwest Regional Office. On June 18, 2008, we received a petition from WildEarth Guardians dated June 12, 2008, to emergency list 32 species under the Administrative Procedure Act (APA) and the Endangered Species Act. Of those 32 species, 21 were included in the June 18, 2007, petition to be listed on a non-emergency basis. In a letter dated July 22, 2008, we stated that the information provided in both the 2007 and 2008 petitions and in our files did not indicate that an emergency situation existed for any of the 21 species. This letter concludes our processing of the emergency aspect of the 2008 petition under the APA. The following discussion presents our partial evaluation of the June 18, 2007 and June 12, 2008 petitions, based on information provided in the petition and our current understanding of the species.

        The 2007 petition included a list of 475 species. One species, Salina mucket (Potamilus metnecktayi), is also known by the scientific name Disconaias salinasensis; we were petitioned to list the species under both names. The species files in NatureServe for these two names are identical. For the remainder of our review we used the name P. metnecktayi; therefore, we reviewed only 474 actual species files. This finding addresses 270 of the 475 species for which we were petitioned. The remaining 200 species will be addressed in one or more additional 90-day findings in the future. Although we are not making a finding on the remaining 200 species at this time, the lack of inclusion of those species in this finding does not imply that we are making or will make a positive finding on any or all of the remaining species. Our priority for responding to a petition is a function of the resources that are available and competing demands for those resources.

        Because the petition requested that we consider all species from the list that were not currently listed, proposed for listing, or candidates for listing, 3 of the 474 species were also not included in the review. Quitobaquito pupfish (Cyprinodon eremus) is currently listed as endangered under the name desert pupfish (Cyprinodon macularius eremus). In Arizona, this family was historically represented by two recognized subspecies, Cyprinodon m. macularius and C. m. eremus, and an undescribed species, the Monkey Spring pupfish. Minckley et al. (2002, p. 701) raised C. m. eremus to a full species, C. eremus. The species is listed as endangered throughout its range, so we did not consider it as part of this petition. On December 13, 2007, we made a 12-month finding that the Jollyville Plateau salamander (Eurycea tonkawae) warrants listing, but that listing is precluded by higher listing priorities (72 FR 71040), thus rendering the species to candidate status. On December 6, 2007, we published our annual review of native species that are candidates for listing as endangered or threatened (72 FR 69034), in which we made the San Bernadino springsnail (Pyrgulopsis bernardina) a candidate species. Because these three species, Quitobaquito pupfish, Jollyville Plateau salamander, and San Bernardino springsnail, are currently listed or are candidates for listing, and we were petitioned to list species that are not listed or candidates, they were not evaluated as part of this petition.
        
          Agave arizonica (Arizona agave) was recently delisted (71 FR 35195; June 19, 2006) because it was determined to be a product of hybridization and, therefore, not a listable entity. No new information was presented in the petition for Arizona agave. Because of its current status, the Arizona agave was not considered in our review. After eliminating review of Quitobaquito pupfish, Jollyville Plateau salamander, San Bernardino springsnail, and Arizona agave, there were 470 species files to continue with our review in the NatureServe database.
        This finding addresses 270 of the 470 species for which we were validly petitioned. The remaining 200 species will be addressed in one or more additional 90-day findings in the future. Our priority for responding to a petition is a function of the resources that are available and competing demands for those resources. Thus, in any given fiscal year, multiple factors dictate whether it will be possible to undertake work on particular listing actions. The resources available for listing actions are determined through the annual Congressional appropriations process. The appropriation for the Listing Program is available to support work involving the following listing actions: Proposed and final listing rules; 90-day and 12-month findings on petitions to revise critical habitat and to add species to the Lists of Endangered and Threatened Wildlife and Plants or to change the status of a species from threatened to endangered; annual determinations on prior “warranted but precluded” petition findings as required under section 4(b)(3)(C)(i) of the Act; proposed and final rules designating critical habitat; and litigation-related, administrative, and program management functions (including preparing and allocating budgets, responding to Congressional and public inquiries, and conducting public outreach regarding listing and critical habitat). The work involved in preparing various listing documents can be extensive and may include, but is not limited to, gathering and assessing the best scientific and commercial data available and conducting analyses used as the basis for our determinations under section 4(a)(1) of the Act; writing and publishing documents; and obtaining, reviewing, and evaluating public comments and peer review comments on proposed rules and incorporating relevant information into final rules. The number of listing actions that we can undertake in a given year also is influenced by the complexity of those listing actions; that is, more complex actions generally are more costly.

        We cannot spend more than is appropriated for the Listing Program without violating the Anti-Deficiency Act (see 31 U.S.C. 1341(a)(1)(A)). In addition, in FY 1998 and for each fiscal year since then, Congress has placed a statutory cap on funds which may be expended for the Listing Program, equal to the amount expressly appropriated for that purpose in that fiscal year. This cap was designed to prevent funds appropriated for other functions under the Act (e.g., Recovery funds for removing species from the Lists), or for other Service programs, from being used for Listing Program actions (see House Report 105-163, 105th Congress, 1st Session, July 1, 1997). Thus, through the listing cap and the amount of funds needed to address court-mandated listing actions, Congress and the courts have in effect determined the amount of money available for other listing activities. Therefore, the funds in the listing cap, other than those needed to address court-mandated listing actions, set the limits on our ability to fully respond to this petition. When funds become available, we will continue our review of the remaining petitioned species that are not addressed in this finding and publish one or more findings for those species.
        Species Information

        The petitioners presented two tables that collectively listed the 475 species for consideration and requested that the Service incorporate all analyses, references, and documentation provided by NatureServe in its online database into the petition. The information presented by NatureServe (http://www.natureserve.org/explorer/) is found in peer-reviewed professional journal articles and is considered to be a reputable source of scientific information. We judge this source to be reliable with regard to the information it presents.
        We accessed the NatureServe database on July 5, 2007. We saved electronic and hard-copies of each species file and used this information, including references cited within these files, during our review. Therefore, all information we used from the species files in NatureServe was current to that date. All of the petitioned species were ranked by NatureServe as G1 (critically imperiled) or G1G2 (between critically imperiled and imperiled).
        We reviewed all references cited in the NatureServe database species files that were available to us. For some species in NatureServe, there is a “Local Programs” link to the Web sites of the State programs that contribute information to NatureServe. We found this “Local Programs” link to have additional information for very few of the 470 species. We reviewed information in references cited in NatureServe and information readily available in our files, on the Internet, and in local libraries that was directly relevant to the information raised in the petition. For the 21 of the 32 species which were also included in the petition to emergency list dated June 12, 2008, we also used information provided in that petition. Following review of the available information, we separated the 470 species into categories based on the level of information found.
        We were unable to readily locate one or more references, which we believed might contain additional information on threats for 82 of the species. Without review of those references, we could not be certain that we had assigned them to the correct category. Therefore, on May 12, 2008, we sent a letter to the petitioners requesting those references. The petitioners responded with copies of all but three of the requested references or information on how to purchase them. The date we received the last of the references from the petitioners was July 15, 2008. That did not provide us with sufficient time to review those references for 79 of the 82 species, so we have not addressed them in this finding, but we will consider them in one or more future findings. The 270 species included in this finding are listed in Table 1; they fit into four distinct information level categories.

        The first category, titled Category A in Table 1, has only minimal information about each species, and in some cases no more information than the name of the species. An example of a species in this category that had minimal information is a cave obligate spider with no common name (Cicurina travisae). The NatureServe file for this species names the species, states that it is endemic to Texas, and lives in subterrestrial habitat. The file provides one reference (Gertsch 1992), which contains no information on threats to the species, but describes many spiders within the genus. The Gertsch publication describes the physical characteristics of C. travisae, diagrams of body parts, and some locations where it has been found with no information on the level of survey effort to determine its range (Gertsch 1992, p. 101). The magnitude and type of information provided for other species in this category was similar in nature, or was mainly taxonomic without as much locational information. Category A contains 225 species, of which 1 is a vertebrate, 189 are invertebrates, and 35 are plants.

        Occasionally, generic information was presented in the NatureServe species files for a larger group of species we placed in Category A, such as for the class or family the species belongs to, but not specific information on the individual species. The references were taxonomic in nature or simply checklists (lists of species, for example Common and Scientific Names of Fishes from the United States and Canada (Robbins et al. 1991)) or taxonomic keys (which provide anatomical characteristics for identification of species) and did not address threats to the species. An example that illustrates the type of generic information that was presented for such species in Category A is Silver Creek woodlandsnail (Ashmunella binneyi). The NatureServe file for this species states the name of the species and lists one reference that is a checklist of names of aquatic invertebrates from the United States and Canada (Turgeon et al. 1998). The file contains no other information specific to Silver Creek woodlandsnail. The file does describe the basic biology of terrestrial snails (pulmonates) in general stating “terrestrial gastropods do not move much usually only to find food or reproduce” and “as a whole, pulmonates (previously Subclass Pulmonata) are better dispersers than prosobranchs (previously Subclass Prosobranchia) possibly due to their hermaphroditic reproduction increasing the chance of new colonization.” The identical language was used in other NatureServe files for terrestrial snail species, and no specific information was provided about the species or threats to the species or its habitat.
        The information we reviewed for the species in Category B (see Table 1) contained basic information on the range of the species, based on some level of survey effort. Habitat was frequently mentioned as well as other aspects of the species' biology, such as food habitats. Population size or abundance, if addressed, was rarely quantified, and the database instead used descriptors such as large, small, or numerous. The available information we reviewed did not address specific threats to the species. Category B contains 38 species, of which 2 are vertebrates, 25 are invertebrates, and 11 are plants.

        An example of the type of information we found for species in Category B is illustrated by the Animas Mountains tubeshell (Holospira animasensis). The NatureServe file for the Animas Mountains tubeshell provides one reference, which is a published description of the newly discovered species (Gilbertson and Worthington 2003, pp. 220-224). That article describes the physical characteristics of the species and the habitat in which it was discovered. The article does not address threats to the Animas Mountains tubeshell. The NatureServe file for this species cites Gilbertson and Worthington (2003) and states that live individuals are known only from the north slope of a single hill at the north end of Animas Mountains, and that fossil shells were found from sediments exposed in a mine roadcut on the south side of the hill. The file also states, under Global Protection, that no occurrences are appropriately protected and managed, but under Threats, it states that threats are unknown. This information is typical for the species in Category B.
        The information we reviewed for the species in Category C (see Table 1) described one or more threats for the general area, but it did not link the threats to the species or the habitat at the site occupied by the species. Information for species in this category is sometimes provided on distribution, habitat, population size, or other aspects of the species' biology. There are five species in Category C, of which one is an invertebrate and four are plants.

        An example of the type of information we reviewed for Category C species is for Panicum mohavense (Mojave panicgrass), which occurs at one site on a large military base in New Mexico and five sites in Arizona. The NatureServe file states that for the New Mexico site, there is some grazing in the remote area where the species occurs, but that the threat to the species is unknown. The habitat is described for all of the sites, but no threats are mentioned for the sites in Arizona. Ladyman (1999), which was cited in NatureServe, did not name additional threats to the species, but recommended additional surveys to determine habitat requirements and abundance.
        The information we reviewed for the species in Category D (see Table 1) cited one or more threats and generally linked them to the species or its habitat. However, we have no documentation to support significant impacts from the threats. These species are addressed in the Threats Analysis section. There are two species in Category D, both of which are plants.
        This finding addresses the 270 petitioned species that are listed in Table 1. Of the 270 species, 3 are vertebrates, 215 are invertebrates, and 52 are plants.
        
          Table 1—List of 270 Species Included in This Finding by Category. An Asterisk Denotes Species in the June 12, 2008 Petition to Emergency List 32 Species
          
            Category
            Scientific name
            Common name
            Range
            Group
          
          
            A
            
              Eurycea sp. 10
            
            Dolan Falls Salamander
            TX
            vertebrate
          
          
            A
            
              Gammarus pecos
            
            Pecos Amphipod
            TX
            invertebrate
          
          
            A
            
              Hyalella texana
            
            Clear Creek Amphipod
            TX
            invertebrate
          
          
            A
            
              Agylla septentrionalis
            A Tiger Moth
            AZ
            invertebrate
          
          
            A
            
              Sonorarctia fervida
            
            A Tiger Moth
            AZ
            invertebrate
          
          
            A
            
              Ceratopsyche vanaca
            
            A Caddisfly
            NM
            invertebrate
          
          
            A
            
              Hydroptila abbotti
            
            A Caddisfly
            TX
            invertebrate
          
          
            A
            
              Neotrichia juani
            
            A Caddisfly
            TX
            invertebrate
          
          
            A
            
              Neotrichia sonora
            
            A Caddisfly
            TX
            invertebrate
          
          
            A
            
              Taeniopteryx starki
            
            Texas Willowfly
            TX
            invertebrate
          
          
            A
            
              Melanoplus chiricahuae
            
            A Spur-throat Grasshopper
            AZ
            invertebrate
          
          
            A
            
              Melanoplus pinaleno
            
            A Spur-throat Grasshopper
            AZ
            invertebrate
          
          
            A
            
              Agathon arizonicus
            
            A Net-winged Midge
            AZ
            invertebrate
          
          
            A
            
              Isoperla sagittata
            
            A Stonefly
            TX
            invertebrate
          
          
            A
            
              Phreatodrobia conica
            
            Hueco Cavesnail
            TX
            invertebrate
          
          
            A
            
              Pyrgulopsis sola
            
            Brown Springsnail
            AZ
            invertebrate
          
          
            A
            
              Pyrgulopsis sp. 2
            
            Mimbres Springsnail
            NM
            invertebrate
          
          
            A
            
              Stygopyrgus bartonensis
            
            Barton Cavesnail
            TX
            invertebrate
          
          
            A
            
              Texapyrgus longleyi
            
            Striated Hydrobe
            TX
            invertebrate
          
          
            A
            
              Tryonia brunei
            
            Brune Spring Snail
            TX
            invertebrate
          
          
            A
            
              Tryonia diaboli
            
            Devil Tryonia
            TX
            invertebrate
          
          
            A
            
              Ashmunella animasensis
            
            Animas Peak Woodlandsnail
            NM
            invertebrate
          
          
            A
            
              Ashmunella ashmuni
            
            Jemez Woodlandsnail
            NM
            invertebrate
          
          
            A
            
              Ashmunella bequaerti
            
            Goat Cave Woodlandsnail
            TX
            invertebrate
          
          
            A
            
              Ashmunella binneyi
            
            Silver Creek Woodlandsnail
            NM
            invertebrate
          
          
            A
            
              Ashmunella danielsi
            
            Whitewater Creek Woodlandsnail
            NM
            invertebrate
          
          
            A
            
              Ashmunella edithae
            
            Mckittrick Woodlandsnail
            TX
            invertebrate
          
          
            A
            
              Ashmunella ferrissi
            
            Reed's Mountain Woodlandsnail
            AZ
            invertebrate
          
          
            A
            
              Ashmunella lenticula
            
            Horseshoe Canyon Woodlandsnail
            AZ
            invertebrate
          
          
            A
            Ashmunella mendax
            Iron Creek Woodlandsnail
            NM
            invertebrate
          
          
            A
            
              Ashmunella mogollonensis
            
            Mogollon Woodlandsnail
            AZ
             invertebrate
          
          
            A
            
              Ashmunella mudgei
            
            Sawtooth Mountain Woodlandsnail
            TX
            invertebrate
          
          
            A
            
              Ashmunella pilsbryana
            
            Blue Mountain Woodlandsnail
            AZ
            invertebrate
          
          
            A
            
              Ashmunella pseudodonta
            
            Capitan Woodlandsnail
            NM
            invertebrate
          
          
            A
            
              Ashmunella rileyensis
            
            Mount Riley Woodlandsnail
            NM
            invertebrate
          
          
            A
            
              Ashmunella salinasensis
            
            Salinas Peak Woodlandsnail
            NM
            invertebrate
          
          
            A
            
              Ashmunella todseni
            
            Maple Canyon Woodlandsnail
            NM
            invertebrate
          
          
            A
            
              Ashmunella walkeri
            
            Florida Mountain Woodlandsnail
            NM
            invertebrate
          
          
            A
            
              Coelostemma pyrgonasta
            
            Bishop Cap Tubesnail
            NM
            invertebrate
          
          
            A
            
              Daedalochila scintilla
            
            A Terrestrial Snail
            TX
            invertebrate
          
          
            A
            
              Gastrocopta prototypus
            
            Sonoran Snaggletooth
            AZ, NM
            invertebrate
          
          
            A
            
              Gastrocopta ruidosensis
            
            Ruidoso Snaggletooth
            KS, NE, NM, OK, TX
            invertebrate
          
          
            A
            
              Holospira cockerelli
            
            Cockerell Holospira
            NM
            invertebrate
          
          
            A
            
              Holospira metcalfi
            
            Metcalf Holospira
            NM
            invertebrate
          
          
            A
            
              Holospira sherbrookei
            
            Silver Creek Holospira
            AZ
            invertebrate
          
          
            A
            
              Humboldtiana fullingtoni
            
            Capote Threeband
            TX
            invertebrate
          
          
            A
            
              Naesiotus christenseni
            
            Santa Rita Rabdotus
            AZ
            invertebrate
          
          
            A
            
              Nesovitrea suzannae
            
            Live Oak Glass
            TX
            invertebrate
          
          
            A
            
              Oreohelix barbata
            
            Bearded Mountainsnail
            AZ, NM
            invertebrate
          
          
            A
            
              Oreohelix confragosa
            
            Pinos Altos Mountainsnail
            NM
            invertebrate
          
          
            A
            
              Oreohelix houghi
            
            Diablo Mountainsnail
            AZ, NM
            invertebrate
          
          
            A
            
              Oreohelix litoralis
            
            San Agustin Mountainsnail
            NM
            invertebrate
          
          
            A
            
              Oreohelix magdalenae
            
            Magdalena Mountainsnail
            NM
            invertebrate
          
          
            A
            
              Oreohelix swopei
            
            Morgan Creek Mountainsnail
            NM, WY
            invertebrate
          
          
            A
            
              Pallifera tournescalis
            
            Ouachita Mantleslug
            OK
            invertebrate
          
          
            A
            
              Paravitrea alethia
            
            Goddess Supercoil
            TN, TX
            invertebrate
          
          
            A
            
              Patera leatherwoodi
            
            Pedernales Oval
            TX
            invertebrate
          
          
            A
            
              Philomycus batchi
            
            Dusky Mantleslug
            OK
            invertebrate
          
          
            A
            
              Philomycus bisdodus
            
            Grayfoot Mantleslug
            OK
            invertebrate
          
          
            A
            
              Sonorella anchana
            
            Sierra Ancha Talussnail
            AZ
            invertebrate
          
          
            A
            
              Sonorella animasensis
            
            Animas Talussnail
            NM
            invertebrate
          
          
            
            A
            
              Sonorella apache
            
            Apache Talussnail
            AZ
            invertebrate
          
          
            A
            
              Sonorella bagnarai
            
            Rincon Talussnail
            AZ
            invertebrate
          
          
            A
            
              Sonorella bartschi
            
            Escabrosa Talussnail
            AZ
            invertebrate
          
          
            A
            
              Sonorella binneyi
            
            Horseshoe Canyon Talussnail
            AZ
            invertebrate
          
          
            A
            
              Sonorella bowiensis
            
            Quartzite Hill Talussnail
            AZ, CA
            invertebrate
          
          
            A
            
              Sonorella bradshaveana
            
            Bradshaw Talussnail
            AZ
            invertebrate
          
          
            A
            
              Sonorella clappi
            
            Madera Talussnail
            AZ
            invertebrate
          
          
            A
            
              Sonorella coltoniana
            
            Walnut Canyon Talussnail
            AZ
            invertebrate
          
          
            A
            
              Sonorella compar
            
            Oak Creek Talussnail
            AZ
            invertebrate
          
          
            A
            
              Sonorella dalli
            
            Garden Canyon Talussnail
            AZ
            invertebrate
          
          
            A
            
              Sonorella delicata
            
            Tollhouse Canyon Talussnail
            AZ
            invertebrate
          
          
            A
            
              Sonorella dragoonensis
            
            Stronghold Canyon Talussnail
            AZ
            invertebrate
          
          
            A
            
              Sonorella ferrissi
            
            Dragoon Talussnail
            AZ
            invertebrate
          
          
            A
            Sonorella imperatrix
            
            Total Wreck Talussnail
            AZ
            invertebrate
          
          
            A
            
              Sonorella imperialis
            
            Empire Mountain Talussnail
            AZ
            invertebrate
          
          
            A
            
              Sonorella insignis
            
            Whetstone Talussnail
            AZ
            invertebrate
          
          
            A
            
              Sonorella meadi
            
            Aqua Dulce Talussnail
            AZ
            invertebrate
          
          
            A
            
              Sonorella micromphala
            
            Milk Ranch Talussnail
            AZ
            invertebrate
          
          
            A
            
              Sonorella reederi
            
            Rampart Talussnail
            AZ
            invertebrate
          
          
            A
            
              Sonorella russelli
            
            Black Mesa Talussnail
            AZ
            invertebrate
          
          
            A
            
              Sonorella tryoniana
            
            Sanford Talussnail
            AZ
            invertebrate
          
          
            A
            
              Sonorella vespertina
            
            Evening Talussnail
            AZ
            invertebrate
          
          
            A
            
              Sonorella waltoni
            
            Doubtful Canyon Talussnail
            AZ
            invertebrate
          
          
            A
            
              Vertigo berryi
            
            Rotund Vertigo
            AZ, CA
            invertebrate
          
          
            A*
            
              Vertigo binneyana
            
            Cylindrical Vertigo
            CAN: BC, MB, ON; USA: IA, KS, MT, NM
            invertebrate
          
          
            A
            
              Cisthene conjuncta
            
            A Tiger Moth
            TX
            invertebrate
          
          
            A
            
              Catinella texana
            
            A Terrestrial Snail
            LA, TX
            invertebrate
          
          
            A
            
              Artesia subterranea
            
            A Cave Obligate Amphipod
            TX
            invertebrate
          
          
            A
            
              Artesia welbourni
            
            A Cave Obligate Amphipod
            TX
            invertebrate
          
          
            A
            
              Caecidotea adenta
            
            A Cave Obligate Isopod
            OK
            invertebrate
          
          
            A
            
              Caecidotea bisetus
            
            A Cave Obligate Isopod
            TX
            invertebrate
          
          
            A
            
              Holsingerius smaragdinus
            
            A Cave Obligate Amphipod
            TX
            invertebrate
          
          
            A
            
              Seborgia hershleri
            
            A Cave Obligate Amphipod
            TX
            invertebrate
          
          
            A
            
              Stygobromus bowmani
            
            Bowman's Cave Amphipod
            OK
            invertebrate
          
          
            A
            
              Stygobromus reddelli
            Reddell's Cave Amphipod
            TX
            invertebrate
          
          
            A
            
              Batrisodes grubbsi
            
            A Beetle
            TX
            invertebrate
          
          
            A
            
              Rhadine austinica
            
            A Cave Obligate Beetle
            TX
            invertebrate
          
          
            A
            
              Rhadine insolita
            
            A Cave Obligate Beetle
            TX
            invertebrate
          
          
            A
            
              Rhadine noctivaga
            
            A Cave Obligate Beetle
            TX
            invertebrate
          
          
            A
            
              Rhadine russelli
            
            A Cave Obligate Beetle
            TX
            invertebrate
          
          
            A
            
              Alexicles aspersa
            
            A Tiger Moth
            AZ, NM
            invertebrate
          
          
            A
            
              Lepidostoma ozarkense
            
            A Caddisfly
            AR, OK
            invertebrate
          
          
            A
            
              Neotrichia mobilensis
            
            A Caddisfly
            AL, TX
            invertebrate
          
          
            A
            
              Ochrotrichia guadalupensis
            
            A Caddisfly
            TX
            invertebrate
          
          
            A
            
              Melanoplus alexanderi
            
            A Grasshopper
            TX
            invertebrate
          
          
            A
            
              Melanoplus magdalenae
            
            A Spur-throat Grasshopper
            AZ, NM
            invertebrate
          
          
            A
            
              Baetodes alleni
            
            A Mayfly
            TX
            invertebrate
          
          
            A
            
              Thalkethops grallatrix
            
            A Cave Obligate Centipede
            NM
            invertebrate
          
          
            A
            
              Balconorbis uvaldensis
            
            Balcones Ghostsnail
            TX
            invertebrate
          
          
            A
            
              Phreatoceras taylori
            
            Nymph Trumpet
            TX
            invertebrate
          
          
            A
            
              Phreatodrobia coronae
            
            A Cavesnail
            TX
            invertebrate
          
          
            A
            
              Phreatodrobia rotunda
            
            Beaked Cavesnail
            TX
            invertebrate
          
          
            A
            
              Ashmunella chiricahuana
            
            Cave Creek Woodlandsnail
            AZ
            invertebrate
          
          
            A
            
              Ashmunella esuritor
            
            Barfoot Woodlandsnail
            AZ
            invertebrate
          
          
            A
            
              Ashmunella lepiderma
            
            Whitetail Woodlandsnail
            AZ
            invertebrate
          
          
            A
            
              Ashmunella rhyssa
            
            Sierra Blanca Woodlandsnail
            NM
            invertebrate
          
          
            A
            
              Deroceras heterura
            
            Marsh Slug
            NM
            invertebrate
          
          
            A
            
              Holospira tantalus
            
            Teasing Holospira
            AZ
            invertebrate
          
          
            A
            
              Holospira whetstonensis
            
            Whetstone Holospira
            AZ
            invertebrate
          
          
            A
            
              Neohelix lioderma
            
            Tulsa Whitelip
            OK
            invertebrate
          
          
            A
            
              Sonorella caerulifluminis
            
            Blue Talussnail
            AZ
            invertebrate
          
          
            A
            
              Sonorella micra
            
            Pygmy Sonorella
            AZ
            invertebrate
          
          
            A
            
              Sonorella neglecta
            
            Portal Talussnail
            AZ
            invertebrate
          
          
            A
            
              Apocheiridium reddelli
            
            A Cave Obligate Pseudoscorpion
            TX
            invertebrate
          
          
            A
            
              Archeolarca guadalupensis
            
            Guadalupe Cave Pseudoscorpion
            TX
            invertebrate
          
          
            A
            
              Archeolarca welbourni
            
            A Cave Obligate Pseudoscorpion
            AZ
            invertebrate
          
          
            A
            
              Cheiridium reyesi
            
            A Cave Obligate Pseudoscorpion
            TX
            invertebrate
          
          
            A
            
              Chitrella elliotti
            
            A Cave Obligate Pseudoscorpion
            TX
            invertebrate
          
          
            A
            
              Chitrella major
            
            A Cave Obligate Pseudoscorpion
            TX
            invertebrate
          
          
            A
            
              Chitrella welbourni
            
            A Cave Obligate Pseudoscorpion
            NM
            invertebrate
          
          
            A
            
              Cicurina barri
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            
            A
            
              Cicurina caverna
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina coryelli
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina cueva
            
            A Cave Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina ezelli
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina gruta
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina holsingeri
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina machete
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina mckenziei
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina medina
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina menardia
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina obscura
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina orellia
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina pablo
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina pastura
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina patei
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina porteri
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina puentecilla
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina rainesi
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina reclusa
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina reddelli
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina reyesi
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina russelli
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina sansaba
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina selecta
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina serena
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina sheari
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina sprousei
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina stowersi
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina suttoni
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina travisae
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina ubicki
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina uvalde
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina venefica
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina vibora
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Cicurina watersi
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Leucohya texana
            
            A Cave Obligate Pseudoscorpion
            TX
            invertebrate
          
          
            A
            
              Mexichthonius exoticus
            
            A Cave Obligate Pseudoscorpion
            TX
            invertebrate
          
          
            A
            
              Neoallochernes incertus
            
            A Cave Obligate Pseudoscorpion
            NM
            invertebrate
          
          
            A
            
              Neoleptoneta concinna
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Neoleptoneta devia
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Neoleptoneta valverde
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            A
            
              Pseudogarypus hypogeus
            
            A Cave Obligate Pseudoscorpion
            AZ
            invertebrate
          
          
            A
            
              Tartarocreagris intermedia
            
            A Cave Obligate Pseudoscorpion
            TX
            invertebrate
          
          
            A
            
              Texella brevidenta
            
            A Cave Obligate Harvestman
            TX
            invertebrate
          
          
            A
            
              Texella brevistyla
            
            A Cave Obligate Harvestman
            TX
            invertebrate
          
          
            A
            
              Texella diplospina
            
            A Cave Obligate Harvestman
            TX
            invertebrate
          
          
            A
            
              Texella fendi
            
            A Harvestman
            TX
            invertebrate
          
          
            A
            
              Texella grubbsi
            
            A Cave Obligate Harvestman
            TX
            invertebrate
          
          
            A
            
              Texella hardeni
            
            A Cave Obligate Harvestman
            TX
            invertebrate
          
          
            A
            
              Texella renkesae
            
            A Cave Obligate Harvestman
            TX
            invertebrate
          
          
            A
            
              Texella welbourni
            
            A Cave Obligate Harvestman
            NM
            invertebrate
          
          
            A
            
              Tuberochernes ubicki
            
            A Cave Obligate Pseudoscorpion
            AZ
            invertebrate
          
          
            A
            
              Tyrannochthonius troglodytes
            
            A Cave Obligate Pseudoscorpion
            TX
            invertebrate
          
          
            A
            
              Holospira millestriata
            
            A Terrestrial Snail
            AZ
            invertebrate
          
          
            A
            
              Succinea pseudavara
            
            A Terrestrial Snail
            KS, OK
            invertebrate
          
          
            A
            
              Apatania arizona
            
            A Caddisfly
            AZ
            invertebrate
          
          
            A
            
              Chimarra holzenthali
            
            A Caddisfly
            LA, TX
            invertebrate
          
          
            A
            
              Chimarra primula
            
            A Caddisfly
            AZ
            invertebrate
          
          
            A
            
              Catapyrenium granulosum
            
            No common name
            NM
            lichens
          
          
            A
            
              Xanthoparmelia dissensa
            
            No common name
            AZ, NM
            lichens
          
          
            A
            
              Cirsium rusbyi
            
            Rusby's Thistle
            AZ
            plant
          
          
            A
            
              Lupinus lemmonii
            
            Lemmon's Lupine
            AZ
            plant
          
          
            A
            
              Aconitum infectum
            
            Arizona Monkshood
            AZ
            plant
          
          
            A
            
              Centaurium blumbergianum
            
            Blumberg Rosita
            TX
            plant
          
          
            A
            
              Crataegus nananixonii
            
            Nixon's Hawthorn
            TX
            plant
          
          
            A
            
              Eleocharis brachycarpa
            
            Short-fruited Spikerush
            TX
            plant
          
          
            A
            
              Opuntia martiniana
            
            Seashore Cactus
            AZ
            plant
          
          
            A
            
              Tetraneuris verdiensis
            
            No common name
            AZ
            plant
          
          
            A
            
              Fissidens littlei
            
            No common name
            NM
            plant
          
          
            A
            
              Arabis tricornuta
            
            Rincon Mountain Rockcress
            AZ
            plant
          
          
            A
            
              Camissonia gouldii
            
            Diamond Valley Suncup
            AZ, UT
            plant
          
          
            
            A
            
              Lesquerella lata
            
            Lincoln County Bladderpod
            NM
            plant
          
          
            A
            
              Dryopteris rossii
            
            Ros's Woodfern
            AZ
            plant
          
          
            A
            
              Talinum gooddingii
            
            Goodding's Flameflower
            AZ
            plant
          
          
            A
            
              Cuscuta dentatasquamata
            
            Los Pinitos Dodder
            AZ
            plant
          
          
            A
            
              Potentilla albiflora
            
            White-flowered Cinquefoil
            AZ
            plant
          
          
            A
            
              Agalinis calycina
            
            Leoncita False Foxglove
            TX, NM
            plant
          
          
            A
            
              Arida mattturneri
            
            No Common Name
            TX
            plant
          
          
            A
            
              Eriogonum terrenatum
            
            San Pedro River Wild Buckwheat
            AZ
            plant
          
          
            A
            
              Hedyotis butterwickiae
            
            Mary's Bluet
            TX
            plant
          
          
            A
            
              Machaeranthera gypsitherma
            
            Gypsum Hotspring Aster
            NM, TX
            plant
          
          
            A
            
              Matelea texensis
            
            Trans Pecos Matelea
            TX
            plant
          
          
            A
            
              Mentzelia memorabalis
            
            September 11 Stickleaf
            AZ
            plant
          
          
            A*
            
              Paronychia maccartii
            
            Mccart's Whitlow-wort
            TX
            plant
          
          
            A
            
              Perityle fosteri
            
            Foster's Rockdaisy
            TX
            plant
          
          
            A
            
              Perityle vitreomontana
            
            Glass Mountains Rockdaisy
            TX
            plant
          
          
            A
            
              Physalis latiphysa
            
            Broad-leaf Ground-cherry
            AZ
            plant
          
          
            A*
            
              Pseudoclappia watsonii
            
            Watson's False-clappia
            TX
            plant
          
          
            A
            
              Scutellaria laevis
            
            Smooth-stem Skullcap
            TX
            plant
          
          
            A
            
              Senecio quaylei
            
            Quayle's Ragwort
            TX
            plant
          
          
            A
            
              Yucca cernua
            
            
            TX
            plant
          
          
            A
            
              Camissonia confertiflora
            
            Bunch Flower Evening Primrose
            AZ
            plant
          
          
            A
            
              Thelypodium tenue
            
            Fresno Creek Thelypody
            TX
            plant
          
          
            B
            
              Menidia clarkhubbsi
            
            Texas Silverside
            TX
            vertebrate
          
          
            B
            
              Syngnathus affinis
            
            Texas Pipefish
            TX
            vertebrate
          
          
            B*
            
              Procambarus nueces
            
            Nueces Crayfish
            TX
            invertebrate
          
          
            B*
            
              Isoperla jewetti
            A Stonefly
            CO, NM, TX
            invertebrate
          
          
            B
            
              Juturnia tularosae
            
            Tularosa Juturnia
            NM
            invertebrate
          
          
            B
            
              Ashmunella harrisi
            
            Goat Mountain Woodlandsnail
            NM
            invertebrate
          
          
            B
            
              Humboldtiana agavophila
            
            Agave Threeband
            TX
            invertebrate
          
          
            B
            
              Humboldtiana chisosensis
            
            Chisos Threeband
            TX
            invertebrate
          
          
            B
            
              Hemigrapsus oregonensis
            
            Yellow Shore Crab
            TX
            invertebrate
          
          
            B
            
              Streptocephalus thomasbowmani
            
            Bowman's Fairy Shrimp
            NM
            invertebrate
          
          
            B
            
              Stygobromus blinni
            
            Blinn's Amphipod
            AZ
            invertebrate
          
          
            B
            
              Stygobromus boultoni
            
            Boulton's Amphipod
            AZ
            invertebrate
          
          
            B
            
              Stygobromus curroae
            
            Curro's Amphipod
            NM
            invertebrate
          
          
            B
            
              Stygobromus dejectus
            
            Cascade Cave Amphipod
            TX
            invertebrate
          
          
            B
            
              Stygobromus hadenoecus
            
            Devil's Sinkhole Amphipod
            TX
            invertebrate
          
          
            B
            
              Stygobromus jemezensis
            
            Jemez Mountains Amphipod
            NM
            invertebrate
          
          
            B
            
              Culoptila kimminsi
            
            A Caddisfly
            AZ
            invertebrate
          
          
            B
            
              Culoptila moselyi
            
            A Caddisfly
            AZ
            invertebrate
          
          
            B
            
              Ochrotrichia weddleae
            
            A Caddisfly
            AR, OK
            invertebrate
          
          
            B*
            
              Fallceon eatoni
            
            A Mayfly
            AZ
            invertebrate
          
          
            B
            
              Holospira animasensis
            
            Animas Mountains Tubeshell
            NM
            invertebrate
          
          
            B
            
              Cicurina bandida
            
            Bandit Cave Spider
            TX
            invertebrate
          
          
            B
            
              Cicurina browni
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            B
            
              Eidmannella bullata
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            B
            
              Eidmannella delicata
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            B
            
              Eidmannella nasuta
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            B
            
              Eidmannella reclusa
            
            A Cave Obligate Spider
            TX
            invertebrate
          
          
            B*
            
              Donrichardsia macroneuron
            
            No Common Name
            TX
            plant
          
          
            B
            
              Erigeron kuschei
            
            Chiricahua Fleabane
            AZ
            plant
          
          
            B
            
              Perityle ambrosiifolia
            
            Lace-leaf Rockdaisy
            AZ
            plant
          
          
            B
            
              Perityle ajoensis
            
            Ajo Rockdaisy
            AZ
            plant
          
          
            B
            
              Townsendia smithii
            
            Black Rock Ground-daisy
            AZ
            plant
          
          
            B*
            
              Proboscidea spicata
            
            Many-flowered Unicorn-plant
            TX
            plant
          
          
            B
            
              Sclerocactus sileri
            
            Siler's Fishhook Cactus
            AZ
            plant
          
          
            B
            
              Silene rectiramea
            
            Grand Canyon Catchfly
            AZ
            plant
          
          
            B
            
              Viola guadalupensis
            
            Guadalupe Mountains Violet
            TX
            plant
          
          
            B
            
              Cyperus cephalanthus
            
            Cryptic Flatsedge
            LA, TX
            plant
          
          
            B
            
              Lechea mensalis
            
            Chisos Pinweed
            TX
            plant
          
          
            C
            
              Procambarus steigmani
            
            Parkhill Prairie Crayfish
            TX
            invertebrate
          
          
            C
            
              Houstonia correllii
            
            Correll's Bluet
            TX
            plant
          
          
            C
            
              Panicum mohavense
            
            Mojave Panicgrass
            AZ, NM
            plant
          
          
            C
            
              Paronychia lundelliorum
            
            Lundell's Nailwort
            TX
            plant
          
          
            C
            
              Erigeron heliographis
            
            Heliograph Peak Fleabane
            AZ
            plant
          
          
            D
            
              Erigeron hessii
            
            Hess' Fleabane
            NM
            plant
          
          
            D
            
              Cymopterus beckii
            
            Pinnate Spring-parsley
            AZ, UT
            plant
          
        
        
        Threats Analysis
        Section 4 of the Act (16 U.S.C. 1533) and its implementing regulations (50 CFR 424) set forth the procedures for adding species to the Federal Lists of Endangered and Threatened Wildlife and Plants. A species, subspecies, or distinct population segment of vertebrate taxa may be determined to be endangered or threatened due to one or more of the five factors described in section 4(a)(1) of the Act: (A) The present or threatened destruction, modification, or curtailment of its habitat or range; (B) overutilization for commercial, recreational, scientific, or educational purposes; (C) disease or predation; (D) inadequacy of existing regulatory mechanisms; or (E) other natural or manmade factors affecting its continued existence.
        In making this 90-day finding, we evaluated whether information on threats to the 270 species, as presented in the petition and other readily available information at the time of the petition review, is substantial, thereby indicating that the petitioned action may be warranted. Our evaluation of this information is presented below.
        A. Present or Threatened Destruction, Modification, or Curtailment of the Species' Habitat or Range
        For those species we placed in Categories A, B, and C, no information was presented on threats to the species or their habitats; therefore we find the petition, including all available references and the NatureServe species files, does not present substantial information that the present or threatened destruction, modification, or curtailment of the species' habitat or range is a threat to any of the 268 species in Categories A, B, and C. For one of the two plant species in Category D (Table 1), information related to habitat impacts at one or more occupied sites is presented.
        
          Cymopterus beckii (pinnate spring-parsley) occurs in 1 area in Arizona and in 2 areas in Utah; within the 2 areas in Utah, it is known to occur at more than 40 sites, most discovered in the past 10 years. NatureServe (http://www.natureserve.org/explorer/) cites park visitor impacts, presumably trampling, as a potential threat at Capitol Reef National Park in Utah. However, following 3 years of intensive surveys in the 2 Utah areas where the species was found at 42 new sites, Clark (2002, p. 49) stated that the majority of the new sites are in remote locations with difficult accessibility that serves to protect the plants from human disturbance. No additional threats were identified for those new sites, and we found no information about threats to the species in Arizona (Arizona Game and Fish Department 2004, p. 4). Therefore, we find the petition and supporting information does not present substantial scientific or commercial information to indicate C. beckii is threatened by the present or threatened destruction, modification, or curtailment of its habitat or range.
        B. Overutilization for Commercial, Recreational, Scientific, or Educational Purposes
        For those species we placed in Categories A, B, and C, no information was presented on threats to the species or their habitats; therefore we find the petition, including all available references and the NatureServe species files, does not present substantial information that overutilization for commercial, recreational, scientific, or educational purposes is a threat to 268 of the 270 species. For one of the two plants in Category D (Table 1), information related to overutilization for recreational use at one or more occupied sites is presented. This information is discussed below.
        
          Erigeron hessii (Hess' fleabane) is known from two sites in a Wilderness Area on the Gila National Forest in New Mexico. Plants are scattered in crevices of exposed rock (Nesom 1978, p. 443). The known sites are in a remote area (Sivinski 1998, p. 2). The NatureServe file contains a statement that at one of the sites, those plants that occur on a scenic overlook at the top of the outcrop that is occupied by the species may be trampled by hikers. No references are cited for this statement, and none of the references cited in the NatureServe file mention trampling by hikers (Kartez 1994; Nesom 1978; New Mexico Native Plant Protection Advisory Committee (NMPPAC 1984, p. 28); Sivinski 1998; Sivinski and Lightfoot 1995), although Nesom (1978, p. 443) and NMPPAC (1984, p. 28) state that at one site, it occurs along one or more trails. Robert Sivinski is the sole State-employed botanist in New Mexico responsible for rare plants in the State. He leads the New Mexico Rare Plant Technical Committee (NMRPTC), formerly the NMPPAC, which meets regularly to review and update information on the status of rare New Mexico plants. Sivinski (1998), which is cited in NatureServe, appeared on the NMRTPC Web site in 1998, but is currently not readily available. In the 2008 version on the NMRTPC Web site that was accessed by the Service on March 4, 2008 at http://nmrareplants.unm.edu/rarelist.php, it states that there are no current land uses that threaten the species and points out that it is within a Wilderness Area, where major ground disturbing activities are prohibited. The NMPPAC (1984, p. 28) stated that no threats were known. The NMRPTC 2008 Web site also provides a recommendation that surveys be conducted for the species at additional suitable rock outcrops in the area.
        For Erigeron hessii, we find that although a specific threat to each species was mentioned in NatureServe for a single site or area, additional substantial information was presented in cited references or was readily available to us that the species is not threatened by overutilization for recreational purposes. Therefore, the petition does not present substantial information that overutilization for commercial, recreational, scientific, or educational purposes is a threat to this species.
        C. Disease or Predation
        For those species we placed in Categories A, B, and C, no information was presented on threats to the species or their habitats; therefore we find the petition, including all available references and the NatureServe species files, does not present substantial information that disease or predation is a threat to any of the 268 species in Categories A, B, and C. For the two remaining species in Category D, no information on threats due to disease or predation was presented. Therefore we find that the petition does not present substantial scientific or commercial information that the petitioned action may be warranted due to threats from this factor.
        D. Inadequacy of Existing Regulatory Mechanisms
        The petition discusses the lack of protection under the Act for the petitioned species, stating that unless a species is listed as threatened or endangered under the Act, it receives no protections from the statute. The petition provides no information addressing any other State or Federal regulations, and no information about the inadequacy of existing regulatory mechanisms.

        The petitioner's claim that we could afford more protection to these petitioned species if they were listed under the Act does not provide substantial information that the existing regulatory mechanisms are inadequate. As the petitioner acknowledges, under 16 U.S.C. 1533(b)(1)(A), we must reach our determination solely on the basis of the best scientific and commercial data available. The petition did not present any specific information related to other Federal, State, or local government regulatory mechanisms that may exist to provide regulatory protections for the 270 species or their respective habitats. Therefore, we conclude that the petition does not present substantial information that any of the 270 species may warrant listing due to inadequacy of existing regulatory mechanisms.
        E. Other Natural or Manmade Factors Affecting the Species' Continued Existence
        While we recognize that many of the species contained within the NatureServe database have limited distribution or small population size, limited distribution and population size were not identified as threats faced by the any of the 270 species in the petition, including all available references and the NatureServe species files and these two factors alone without elaboration may not be substantial information that may warrant listing under the Act. No other information that could be categorized under Factor E was presented in the petition or was readily available to us for the species in any of the four categories. Therefore, we conclude that the petition does not present substantial information that other natural or manmade factors affecting the species' continued existence are a threat to any of the 270 species.
        Finding

        We have reviewed and evaluated the five listing factors with regard to 270 of the 475 petitioned species, based on the information in the petition and the literature cited in the petition, and we have evaluated the information to determine whether the sources cited support the claims made in the petition. We also reviewed reliable information that was readily available to us. Based on this review and evaluation, we find that the petition does not present substantial scientific or commercial information that listing these 270 species as threatened or endangered under the Act may be warranted. For 8 of the 32 species we were petitioned in 2008 to emergency list, we also find that the 2007 petition, the 2008 petition, NatureServe, references cited in the petitions and in NatureServe, and information readily available to us did not present substantial information that emergency listing those 8 species is warranted. Although we will not commence a status review in response to 270 of the 475 species petitioned in 2007 and 8 of the 32 species petitioned in 2008, we will continue to accept information and materials regarding any of the 270 species at our Southwest Regional Ecological Services Office (see
          ADDRESSES). Further, as indicated previously, we will address the remaining 200 species in future findings.
        References Cited

        A complete list of references cited is available on the Internet at http://www.regulations.gov and upon request from the Southwest Regional Ecological Services Office (see
          ADDRESSES).
        Author

        The primary authors of this document are the staff members of the Southwest Regional Ecological Services Office (see
          ADDRESSES).
        Authority

        The authority for this action is the Endangered Species Act of 1973, as amended (U.S.C. 1531 et seq.).
        
          Dated: December 23, 2008.
          Kenneth Stansell,
          Acting Deputy Director, U.S. Fish and Wildlife Service.
        
      
      [FR Doc. E8-31454 Filed 1-5-09; 8:45 am]
      BILLING CODE 4310-55-P
    
  